Citation Nr: 0937593	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  An unappealed January 1990 rating decision denied service 
connection for bilateral hearing loss on the basis there was 
no medical or other competent evidence showing the Veteran 
had sustained bilateral hearing loss while in the military, 
or that there was a correlation between his bilateral hearing 
loss and his military service.

2.  The additional evidence received since that January 1990 
decision is cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating the claim for a 
bilateral hearing loss.

3.  There is no credible medical evidence of tinnitus during 
service, and no competent and credible evidence of an 
etiological link between any current tinnitus and the 
Veteran's active military service.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2009).  

3.  Tinnitus was not incurred in or aggravated by his 
military service.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  In that instance, the intended 
purpose of the notice is not frustrated and the Veteran is 
given the opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

A letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006.  
The letter informed him of the evidence required to 
substantiate his claim.  This letter also notified him of his 
and VA's respective responsibilities in acquiring supporting 
evidence.  Additionally, the letter complied with Dingess by 
discussing the downstream disability rating and 
effective date elements of his claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, with regards to new and material evidence, the 
threshold preliminary requirement for reopening the claim, 
the July 2006 VCAA notice letter is compliant with the recent 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), since this letter 
sufficiently explained the bases of the prior denial (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for a VA compensation examination for a medical 
nexus opinion concerning the cause of his bilateral hearing 
loss and tinnitus- including, in particular, in terms of 
whether they are attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claim for bilateral hearing loss.  Hence, while there is 
no requirement to have the Veteran examined for a medical 
nexus opinion unless and until he first satisfies this 
preliminary requirement of presenting new and material 
evidence to reopen these claims, the RO scheduled the Veteran 
for a VA compensation examination in any event.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether New and Material Evidence 
Was Received to Reopen the Claims for 
Service Connection for Bilateral Hearing 
Disorder

The RO failed to determine whether the Veteran submitted new 
and material evidence when he requested that his claim for 
service connection for bilateral hearing loss be reopened.  
In any event, the Board has jurisdictional responsibility to 
determine whether it is proper for the claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the bilateral hearing loss claim before 
proceeding to readjudicate the underlying merits of the 
claim.  If the Board finds that no such evidence has been 
offered, then the analysis must end.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the RO denied service connection for bilateral hearing 
loss in a January 1990 rating decision.  The Veteran 
submitted a notice of disagreement (NOD) with the RO's 
decision and received a SOC in response, which properly 
advised the Veteran of his right to appeal and the proper 
procedure.  The Veteran did not submit a substantive appeal 
(VA Form 9 or equivalent) to properly perfect his appeal.  As 
such, the RO's decision denying the service connection claim 
for bilateral hearing loss became a final and binding denial 
of this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1103 (2008).  

The evidence at the time of the last and final January 1990 
rating decision consisted of a VA compensation examination 
from December 1989, and available service treatment records.  
The report of an entrance examination dated in June 1966 
noted that his hearing was 15/15 as measured by the whispered 
voice test.  A service audiometer chart dated in March 1968 
noted some hearing loss, particularly at 4000 decibels.  The 
report of a separation examination conducted in August 1969 
reflects that an audiometer was not available.  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
January 1990 rating decision.  The Veteran has since 
submitted VA treatment records from July 2006, personal 
statements, a second VA compensation examination report from 
November 2006, and duplicates of his service treatment 
records, none of which are material to the central issue in 
this case.  

In this regard, there is still no competent medical evidence 
showing any indication of in-service incurrence of any 
bilateral hearing loss, which was also previously lacking.  
Indeed, there are no additional service treatment records 
submitted that could substantiate the possibility of 
diagnosed bilateral hearing loss during service.  

While the additional VA treatment records and the second VA 
compensation examination are "new" in the sense they did not 
exist at the time of the January 1990 rating decision, they 
are nonetheless immaterial to the central issue.  Therefore, 
none of the additional medical records raises any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In other words, the evidence is not material in 
that it does not, by itself or when considered with previous 
evidence of record, relate to an un-established fact 
necessary to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
January 1990 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II.  Entitlement to Service Connection for Tinnitus

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).

The Veteran contends he developed tinnitus as a result of 
hazardous noise exposure during his military service due to 
his military occupational specialty (MOS) as a lookout watch 
and Sonar Technician.  Specifically, he states that he stood 
above the bridge on a ship, which is behind the catapults.  
The jet plane pilots would then power up their engines to 
assist the catapults during take-off.  The Veteran reports he 
wore radio headsets with flat plastic earphones and the noise 
was deafening.  However, he stated that he requested a 
protective headset but was denied because those were reserved 
for flight deck personnel. 

There is no disputing the fact that the Veteran has a current 
diagnosis of tinnitus.  As mentioned, proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  In the 
absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed); See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability on the date of application, not for past 
disability).  Concerning this, the November 2006 VA 
compensation examiner found that the Veteran was suffering 
from bilateral tinnitus.  Therefore, the requirement of a 
current disability has been met.   

It is as likely as not the Veteran suffered acoustic trauma 
in service as he is alleging.  Indeed, his DD Form 214 showed 
his MOS was a Sonar technician.  This is credible evidence of 
potential acoustic trauma in a noisy environment.  
Hensley, 5 Vet. App. at 159.  His assertions of suffering 
intense noise exposure from his MOS may provide satisfactory 
lay evidence of service incurrence of tinnitus, even though 
there is no official record of such injury in service, 
especially given the fact that his military entrance 
examination is missing from the file. 

Still, the Veteran's August 1969 separation examination 
report, which is of record, makes no reference to any 
injuries or complaints concerning tinnitus, especially due to 
acoustic trauma.  This report thus provides highly probative 
evidence against his claim that he suffered from hearing loss 
or tinnitus during his military service, at least at any time 
up to and including the time of that medical evaluation.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  

Even acknowledging there is proof of the Veteran's claimed 
disability concerning tinnitus, and even proof he experienced 
acoustic trauma in that capacity, there still is no competent 
medical evidence of a nexus or relationship between that 
acoustic trauma during service and his current disability.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  In this regard, the medical evidence 
of record contains no indication or opinion concerning the 
etiology of his tinnitus.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  The November 2006 VA compensation 
examiner states that "without detailed audiometric records 
from when this veteran entered the military, [he] cannot 
asses the relationship between his. . . tinnitus and his 
military noise exposure without resorting to mere 
speculation."  The Board acknowledges this statement and 
also the Veteran's statements that he was informed his STRs 
"burned up in the fire" in 1973.  However, the record does 
not contain an official notification of this fact.  In fact, 
the file contains the Veteran's STRs from June 1966 through 
August 1969, including the separation examination.  
Therefore, absent this medical nexus evidence, service 
connection is not warranted.

The Board further notes that the Veteran failed to provide 
any objective indication of tinnitus until June 2006, over 
three decades after his military service has ended.  
The lapse of so many years between his separation from 
service and the first documented complaint or treatment for 
the claimed disorder is probative evidence to be considered 
in determining whether his current disability may be traced 
back to his military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

However, the fact that he did not have indications of 
tinnitus when separating from service, or for several ensuing 
years, is not altogether dispositive of his claim.  The laws 
and regulations do not require in-service complaints of or 
treatment for tinnitus in order to establish entitlement to 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, it is only required that he currently has 
tinnitus, and that he have competent evidence etiologically 
linking his current disability to his military service.  
Unfortunately, it is in this critical aspect that his claim 
for tinnitus fails.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current tinnitus 
is traceable back to his military service, he is not 
qualified to render a medical opinion concerning the cause of 
this disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

Finally, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment or diagnosis of the Veteran's current 
tinnitus, either in service - such as at the time of his 
separation examination, or even for many years after, indeed 
decades.  Overall, the evidence of record does not support 
his claim of tinnitus.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for tinnitus.  So 
there is no reasonable doubt to resolve in the Veteran's 
favor, and these claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  





ORDER

1.  As new and material evidence has not been received, the 
claim for service connection for bilateral hearing loss is 
not reopened.  

2.  The claim for service connection for tinnitus is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


